Connecticut Water Service, Inc. 2010 Annual Meeting of Shareholders May 14, 2010 Forward Looking Statements Except for the historical statements and discussions, some statements contained in this report constitute “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward looking statements are based on current expectations and rely on a number of assumptions concerning future events, and are subject to a number of uncertainties and other factors, many of which are outside our control, that could cause actual results to differ materially from such statements. 2009 Recap 2009 - $59.4M 2008 - $61.3M 2008 - $9.4M 2009 - $1.20 2008 - $1.12 Revenue Net Income EPS Segment Earnings 2006 - 2009 EPS Dividend Growth Total Return 2005 - 2009 Regulatory Filing •Filed January 2010 –Decision expected July 1 –Requested $19.1 million over 3 years •Sought to Minimize Customer Impact While Addressing Financial Needs –Phased-in Increase –Aligned Ourselves with Conservation Initiatives Milestones •Continued Growth Through Acquisitions –Regulated - Solved Problems –Unregulated - Leveraged Strength •Capital Remained Available •Technology Advancements –Project Blue Horizon –Foundation in Place 2010- A Look Ahead •Implement New Rates •Leverage our Technology Investment •Continue Supporting Customers •Q1 Earnings –Revenue Growth –Acquisitions –Manage Costs Connecticut Water Service, Inc. 2010 Annual Meeting of Shareholders May 14, 2010 Water Touches Everything We Care About… Water Touches Everything We Care About… Water Touches Everything We Care About… Water Touches Everything We Care About… Our Strategy… •Deliver High Quality Water •Reliability •Efficiency •Responsive & Courteous Service Customer Strategy •Organized in 1956 •55 Towns •Serving 300,000 people •225 Employees Connecticut Water Company Customers by Class Residential 90.4% Commercial 6.4% Fire Protection 1.9% Public Authority 0.7% Industrial 0.5% Service Area Profile •Suburban/Rural •Median household income 2007 -2008 $65,644 (US $51,233) •>500 community water systems statewide –100 municipal/public authority –> 75% serve less than 500 people •Corporate Responsibility Committee •Watershed Forest Management Plan •Water Supply Planning –Forecast & Plan supply for next 50 years •Adopting new technologies –Hybrid vehicles, videoconferencing, energy efficient pumps Stewardship •EPA Partnership Award - 10 Years •Reminder calls on past due bills •H2O Assistance Program •Temporary Rate Reduction •Personal Service •Reverse 911 notification system •World Class Customer Service - >85% satisfaction 4 years in a row Customer Service •Acquisitions •Service Offerings Growth Strategy Infrastructure •Rate Case Filed in January 2010 Decision due in July Issues - •Conservation trends •Infrastructure commitments •Cover increasing costs of pension, health care, chemicals •Infrastructure Investment –5% annual cap –7.5% maximum adjustment •1st Surcharge 0.95% (7/09) Capital Expenditures * 2010 Projected •Acquire Water & Waste Water Systems •Connecticut •Atlantic Coast States •Fair Regulation •60 Acquisitions in 20 years •Jensen Communities - Killingworth & Mansfield –500 homes (55 and over communities) •Legend Hills - Madison –Solves quality issues for condominium community and two public schools –Equivalent of 120 residential customers •Hawk’s Nest - Old Lyme –Agreement reached (pending DPUC approval) –100 customers •Home Serve •Water Supply Agreement - Putnam, CT –10 year agreement –Minimum 50,000 gallons per day –Maximum 800,000 gallons per day Utility Services •80 client contracts –O&M –Leak Detection –Compliance Reporting •University of Connecticut Linebacker® Service Line Protection Renewal Rate >90% •Leadership is a privilege •Trust based •Team & service oriented •Professionals •“Satisfied Employees Satisfy Customers” •Employee Satisfaction –Executive Compensation Metric Employee Strategy Project Blue Horizon Enterprise Resource Planning •Planning began October 2008 •“Go-Live” date 3/22/10 •25% of employees directly involved in development •Browser based interface featuring point and click •Old system outdated - no longer supported Project Blue Horizon
